NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL ECKARD, AKA Gabriel Allen               No. 19-35522
Eckard,
                                                D.C. No. 2:19-cv-00580-RSM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

ASEN DESHEV, Mental Health Custody
Unit Supervisor, Monroe Correctional
Complex; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Washington state prisoner Gabriel Eckard appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 alleging First Amendment

violations arising out of denial of certain property and prison privileges. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v. Carter, 668

F.3d 1108, 1112 (9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii));

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.

§ 1915A). We affirm.

      The district court properly dismissed Eckard’s action for failure to exhaust

administrative remedies because Eckard was required to exhaust administrative

remedies, but alleges in the complaint that he did not. See Albino v. Baca, 747

F.3d 1162, 1169 (9th Cir. 2014) (en banc) (where a failure to exhaust is clear from

the face of the complaint, a district court may dismiss for failure to state a claim);

see also Talamantes v. Leyva, 575 F.3d 1021, 1023 (9th Cir. 2009) (under the

Prison Litigation Reform Act, a “prisoner” is “any person incarcerated or detained

in any facility who is accused of, convicted of, sentenced for, or adjudicated

delinquent for, violations of criminal law;” that definition is “plain and

unambiguous” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     19-35522